 1
                                                                             JS-6
 2
 3
 4
 5
 6
 7
 8                                    UNITED STATES DISTRICT COURT
 9                                  CENTRAL DISTRICT OF CALIFORNIA
10                                         SOUTHERN DIVISION
11 ACE DURAFLO SYSTEMS, LLC, a                      Case No. 8:18-cv-00780-DOC-DFM
   Nevada Limited Liability Company;
12 PIPE RESTORATION                                 Hon. David O. Carter
   TECHNOLOGIES, LLC. a Nevada
13 Limited Liability Company; and PIPE
   RESTORATION, INC, a California                   JUDGMENT
14 corporation,
15                          Plaintiffs,

16              vs.

17 PIPELINE RESTORATION
   PLUMBING, INC., a California
18 corporation; ROY TERRY, an
   individual; and DOES 1 through 10,
19 inclusive,
20                          Defendants.

21
22
23
24
25
26
27
28

     2118/022688-0078
     13565811.1 a03/29/19                                 JUDGMENT
                                                                           Exhibit A, Page 2
 1             WHEREAS, Defendants made an offer of Judgment pursuant to Rule 68 of
 2 the Federal Rules of Civil Procedure as to all claims asserted in the above-
 3 referenced case, and Plaintiffs timely accepted such offer.
 4             WHEREAS, pursuant to Rule 68, the offer of judgment and acceptance
 5 thereof have been filed with the Court.
 6             In light of the foregoing, and based on facts that are disputed by the parties, a
 7 third-party internet marketing company hired by Defendants, briefly used Plaintiffs’
 8 EPIPE® trademark in an internet based advertising campaign, and, therefore:
 9             JUDGMENT IS HEREBY ENTERED in favor of Plaintiffs and against
10 Defendants as follows: (1) Defendants will pay Plaintiffs one dollar; (2) Defendants
11 PIPELINE RESTORATION PLUMBING, INC. and ROY TERRY, and all parties
12 acting in concert or participation with either of them or both of them are hereby
13 enjoined from using Plaintiffs’ EPIPE® trademark, including but not limited to on
14 any document or webpage, or internet advertising campaigns such as Google
15 AdWords or other search optimization techniques; and (3) Defendants will pay to
16 Plaintiffs all costs accrued in this action to date.
17
18
                    April 4, 2019                                               David O. Carter
19 Dated:
                                                         United States District Court Judge
20
21
22
23
24
25
26
27
28

     2118/022688-0078
     13565811.1 a03/29/19                          -1-      JUDGMENT         Exhibit A, Page 3
